Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll compressor comprising: at least one of a first condition in which a first gap between a distal end of the first wrap and the second base changes heading from an outer peripheral side of the first wrap to an inner peripheral side and a rate of change in the first gap from a center of the first wrap to an intermediate point of the first wrap is 4.5 to 5.5 times greater than a rate of change in the first gap from the intermediate point of the first wrap to an outer peripheral end of the first wrap, the intermediate point of the first wrap being disposed at 540o from the center of the first wrap, and a second condition in which a second gap between a distal end of the second wrap and the first base changes heading from an outer peripheral side of the second wrap to an inner peripheral side and a rate of change in the second gap from a center of the second wrap to an intermediate point of the second wrap is 4.5 to 5.5 times greater than a rate of change in the second gap from the intermediate point of the second wrap to an outer peripheral end of the second wrap, the intermediate point of the second wrap being disposed at 540o from the center of Page 3 of 10Appl. No. 16/313,642 Amendment dated January 26, 2021 Reply to Office Action of November 10, 2020 the second wrap.  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner




/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/23/2021